Exhibit 10.3

 

 

 

FIRST AMENDED AND RESTATED CASH MANAGEMENT AGREEMENT

Dated as of March 15, 2013

among

AMERICAN TOWER ASSET SUB, LLC

AMERICAN TOWER ASSET SUB II, LLC

AND ANY OTHER BORROWER OR BORROWERS THAT MAY BECOME A PARTY

HERETO

as Borrowers,

U.S. BANK NATIONAL ASSOCIATION, as Trustee for American Tower Trust I Secured

Tower Revenue Securities

as Lender,

MIDLAND LOAN SERVICES, a DIVISON OF PNC BANK, NATIONAL ASSOCIATION,

as Servicer,

U.S. BANK NATIONAL ASSOCIATION,

as Agent,

and

SPECTRASITE COMMUNICATIONS, LLC,

as Manager

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED CASH MANAGEMENT AGREEMENT

FIRST AMENDED AND RESTATED CASH MANAGEMENT AGREEMENT (this “Agreement”), dated
as of March 15, 2013, among AMERICAN TOWER ASSET SUB, LLC, AMERICAN TOWER ASSET
SUB II, LLC, each a Delaware limited liability company (and together with any
Additional Borrower that may become a party hereto by entering into a Loan
Agreement Supplement, together with their successors and permitted assigns the
“Borrowers”), U.S. BANK NATIONAL ASSOCIATION (“Agent”), U.S. BANK NATIONAL
ASSOCIATION, successor in interest to Bank of America, National Association,
successor by merger to LaSalle Bank National Association, as Trustee for
American Tower Trust I Secured Tower Revenue Securities (“Lender”), MIDLAND LOAN
SERVICES, a Division of PNC Bank, National Association (“Servicer”), and
SPECTRASITE COMMUNICATIONS, LLC, a Delaware limited liability company
(“Manager”).

W I T N E S S E T H:

WHEREAS, pursuant to a certain First Amended and Restated Loan and Security
Agreement, dated as of the date hereof (together with all extensions, renewals,
modifications, substitutions, supplements and amendments thereof, the “Loan
Agreement”), between the Borrowers and Lender, Lender has made a loan to the
Borrowers (the “Loan”); and

WHEREAS the Loan is secured by, among other things, (i) those certain Mortgages,
Deeds of Trust, Deeds to Secure Debt, Security Agreements and Fixture Filings
(the “Deeds of Trust”), and the pledge of the Other Company Collateral set forth
in the Loan Agreement (such pledge, together with the Deeds of Trust, and all
extensions, renewals, modifications, substitutions and amendments thereof,
collectively, the “Security Instrument”), for the benefit of Lender and covering
the tower sites as more particularly described in the Loan Agreement
(collectively, the “Sites”), and (ii) the other Loan Documents (as defined in
the Loan Agreement);

WHEREAS, pursuant to the Security Instrument, the Borrowers have granted to
Lender a security interest in all of the Borrowers’ right, title and interest
in, to and under the Receipts (as defined in the Loan Agreement), and has
assigned and conveyed to Lender all of the Borrowers’ right, title and interest
in, to and under the Receipts (as defined in the Loan Agreement) due and to
become due to the Borrowers or to which the Borrowers are now or may hereafter
become entitled, arising out of the Sites or the Other Company Collateral or any
part or parts thereof;

WHEREAS, the Borrowers and Manager have entered into a Management Agreement with
respect to the Sites, dated as of the date hereof, pursuant to which Manager has
agreed to manage the Sites;



--------------------------------------------------------------------------------

WHEREAS, the Borrowers and Manager have agreed that all Receipts will be
deposited directly into the Deposit Account established by the Borrowers,
transferred to the Central Account established hereunder by the Borrowers with
Agent and allocated and/or disbursed in accordance with the terms and conditions
hereof.

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Loan Agreement. As used herein, the following terms shall have the
following definitions:

“Accounts” means, collectively, the Deposit Account, the Central Account, and
the Sub-Accounts.

“Advances” has the meaning set forth in the Trust Agreement.

“Advance Rents Reserve Deposit” means, collectively, for any Due Date, the
Annual Advance Rents Reserve Deposit, the Semi-Annual Advance Rents Reserve
Deposit, the Quarterly Advance Rents Reserve Deposit, and the Other Advance
Rents Reserve Deposit. In no event shall the amount of the Advance Rents Reserve
Deposit be greater than the aggregate amount of advance rents received during
the related monthly period.

“Advance Rents Reserve Sub-Account” as defined in Section 2.1(c).

“Agent” means U.S. Bank National Association, as agent under this Agreement,
together with its successors and assigns.

“Agreement” means this First Amended and Restated Cash Management Agreement
among Borrowers, Manager, Agent, Servicer and Lender, as amended, supplemented
or otherwise modified from time to time.

“Amortization Period” means any period commencing (i) at such time as the Lender
determines that as of the end of any calendar quarter the Debt Service Coverage
Ratio was equal to or fell below the Minimum DSCR for such calendar quarter and
will continue to exist until the Lender determines that as of the end of two
consecutive calendar quarters the Debt Service Coverage Ratio exceeds the
Minimum DSCR or (ii) if any Component of the Loan is not repaid in full on or
prior to the Anticipated Repayment Date for such Component, on such Anticipated
Repayment Date, and will continue to exist until such Component of the Loan is
repaid in full; provided however, that the Amortization Period under this clause
(ii) will only be applicable with respect to the Component that is not repaid in
full on or prior to its Anticipated Repayment Date.

 

-2-



--------------------------------------------------------------------------------

“Annual Advance Rents Reserve Deposit” means, for any Due Date, eleven-twelfths
(11/12ths) of the amount of Rent due and paid (as determined by the Manager)
pursuant to Leases which require that annual Rent due thereunder be paid in
advance; provided, however, if Rents which are required to be delivered as
Annual Advance Rents Reserve Deposits are received late, appropriate adjustments
shall be made taking into consideration amounts which, but for such late payment
of Rent, would have previously been distributed from the Advance Rents Reserve
Sub-Account had such Rents not been paid late. The Borrowers shall provide Agent
and Lender with bills or a statement of amounts due for such annual Rents due in
advance pursuant to such Leases on or before the fifteenth (15th) day prior to
the commencement of the calendar month on which such Rent is due, which shall be
accompanied by an Officer’s Certificate and such other documents as may be
reasonably required by Lender to establish the amounts required to be deposited
into the Advance Rents Reserve Sub-Account.

“Annual Budget Cap” means $8,185,412 for the 2013 calendar year, which such
amount shall be adjusted on the fifteenth (15th) Business Day of any calendar
month (based upon an Officer’s Certificate delivered by the Borrowers) to
reflect the additional Operating Expenses for any Additional Sites or Additional
Borrower Sites added during the immediately preceding month. For each calendar
year, the Annual Budget Cap shall be increased by (i) the actual amount of any
rental increases under the Ground Leases, (ii) the annualized Operating Expenses
of the Additional Sites and Additional Borrower Sites, and (iii) the budgeted
increases to all other Operating Expenses (excluding ground rent under Ground
Leases).

“AT&T Site Purchase Options” has the meaning set forth in the Loan Agreement.

“Available Funds” means, for any Due Date, an amount equal to the funds
deposited into the Central Account during the calendar month preceding such Due
Date.

“Borrowers” has the meaning assigned to such term in the introductory paragraph.

“Business Day” means any day except Saturdays, Sundays, and any other day on
which the office(s), branche(s) or department of the Agent specified as the
Agent’s address in Section 8.8 of this Agreement is closed.

“Cash Management Fee” means the fee of $500.00 per month payable to the Agent
for its services hereunder.

“Cash Trap Reserve Sub-Account” as defined in Section 2.1(c).

“Collateral” as defined in Section 5.1.

“Deposit Account” as defined in Section 2.1(a).

“Deposit Account Control Agreement” as defined in Section 2.1(a).

“Deposit Bank” as defined in Section 2.1(a).

 

-3-



--------------------------------------------------------------------------------

“Distribution Date” means the fifteenth (15th) day of each calendar month or, if
any such fifteenth (15th) day is not a Business Day, the next succeeding
Business Day, beginning in April, 2013.

“Due Date” has the meaning set forth in the Loan Agreement.

“Eligible Account” has the meaning set forth in the Trust Agreement.

“Eligible Institution” has the meaning set forth in the Trust Agreement.

“Extraordinary Expenses” means any extraordinary Operating Expense or Capital
Expenditure not set forth in the Operating Budget then in effect for the Sites.

“Extraordinary Receipts” means any receipts of the Borrowers not included within
the definition of Operating Revenues under the Loan Agreement, including,
without limitation, receipts from litigation proceedings and tax certiorari
proceedings.

“Impositions and Insurance Reserve Sub-Account” as defined in Section 2.1(c)(i).

“Lender” means U.S. Bank National Association, as Trustee for American Tower
Trust I Secured Tower Revenue Securities, together with its successors and
assigns, in its capacity as Lender, including the Servicer acting on its behalf.

“Lessee” means any Person that is a tenant or occupant of any portion of the
Sites under any Lease now or hereafter in effect.

“Loss Proceeds Reserve Sub-Account” as defined in Section 2.1(c)(iii).

“Manager” means SpectraSite Communications, LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

“Management Fee” has the meaning set forth in the Management Agreement.

“Minimum DSCR” has the meaning set forth in the Loan Agreement.

“Monthly Impositions and Insurance Amount” means, for any Due Date, the
aggregate monthly deposit required in respect of Impositions and Insurance
Premiums pursuant to Section 6.3 of the Loan Agreement.

“Monthly Operating Expense Amount” shall mean a dollar amount equal to the
amount set forth in the Operating Budget with respect to Operating Expenses
(exclusive of the Management Fee and expenses reserved for in the Impositions
and Insurance Reserve Sub Account) for such month.

“Operating Budget” means for any period the Borrowers’ budget setting forth the
Borrowers’ best estimate, after due consideration, of all Operating Expenses and
any other expenses for the Sites for such period as same may be amended pursuant
to Section 5.1(D) of the Loan Agreement (not including Management Fees for so
long as Manager is an Affiliate of the Borrowers).

 

-4-



--------------------------------------------------------------------------------

“Other Advance Rents Reserve Deposit” means, for any Due Date, with respect to
any Rent due and paid (as determined by the Manager) pursuant to Leases that
require Rent to be paid in advance on a periodic basis other than annually,
semi-annually or quarterly, for each such Rent due, an amount equal to the
product of the amount of advance Rent due multiplied by a fraction, the
denominator of which is the number of calendar months for which such Rent is to
be paid in advance, and the numerator of which is the number of calendar months
for which such Rent is to be paid in advance minus one; provided, however, if
Rents which are required to be delivered as Other Advance Rents Reserve Deposits
are received late, appropriate adjustments shall be made taking into
consideration amounts which, but for such late payment of Rent, would have
previously been distributed from the Advance Rents Reserve Sub-Account had such
Rents not been paid late. The Borrowers shall provide Agent and Lender with
bills or a statement of amounts due for such advance Rent due pursuant to such
Leases on or before the fifteenth (15th) day prior to the commencement of the
applicable calendar month such Rent is due, which shall be accompanied by an
Officer’s Certificate and such other documents as may be reasonably required by
Lender to establish the amounts required to be deposited into the Advance Rents
Reserve Sub-Account.

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par (unless the
Borrowers deposit into the applicable Sub-Account cash in the amount by which
the purchase price exceeds par), including those issued by any Servicer, the
Trustee under any Securitization or any of their respective Affiliates, payable
on demand or having a maturity date not later than the Business Day immediately
prior to the date on which the invested sums are required for payment of an
obligation for which the related Sub-Account was created and meeting one of the
appropriate standards set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (i) must
(A) have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, (B) if rated by S&P, not have an “r” highlighter affixed
to their rating, (C) if such investments have a variable rate of interest, have
an interest rate tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (D) not be subject to
liquidation prior to their maturity;

(ii) Federal Housing Administration debentures;

 

-5-



--------------------------------------------------------------------------------

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), , the Financing Corp. (debt obligations), and the Resolution
Funding Corp. (debt obligations); provided, however, that the investments
described in this clause (iii) must (A) have a predetermined fixed dollar amount
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
not have an “r” highlighter affixed to their rating, (C) if such investments
have a variable rate of interest, have an interest rate tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (D) not be subject to liquidation prior to their maturity;

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial or, if higher, then
current ratings assigned to any class of certificates or other securities issued
in connection with any Securitization backed in whole or in part by the Loan
(collectively the “Securities”); provided, however, that the investments
described in this clause (iv) must (A) have a predetermined fixed dollar amount
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
not have an “r” highlighter affixed to their rating, (C) if such investments
have a variable rate of interest, have an interest rate tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (D) not be subject to liquidation prior to their maturity;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Securities); provided, however, that the investments
described in this clause (v) must (A) have a predetermined fixed dollar of
principal due at maturity that cannot vary or change, (B) if rated by S&P, not
have a “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, have an interest rate tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) not be subject to liquidation prior to their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investments would not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial or, if higher,
then current ratings assigned to the Securities) in its highest long-term
unsecured debt rating category; provided, however, that the investments
described in this clause

 

-6-



--------------------------------------------------------------------------------

(vi) must (A) have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change, (B) if rated by S&P, not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, have an interest rate tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, and
(D) not be subject to liquidation prior to their maturity;

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Securities) in its highest short-term unsecured debt
rating; provided, however, that the investments described in this clause
(vii) must (A) have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change, (B) if rated by S&P, not have a “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, have an interest rate tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, and
(D) not be subject to liquidation prior to their maturity;

(viii) (any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial or, if higher,
then current ratings assigned to any class of Securities by such Rating Agency;

provided, however, that such instrument continues to qualify as a “cash flow
investment” pursuant to Code Section 860G(a)(6) earning a passive return in the
nature of interest and no obligation or security shall be a Permitted Investment
if (A) such obligation or security evidences a right to receive only interest
payments or (B) the right to receive principal and interest payments on such
obligation or security are derived from an underlying investment that provides a
yield to maturity in excess of 120% of the yield to maturity at par of such
underlying investment; and provided, further, no obligation or security, other
than an obligation or security constituting real estate assets, cash, cash items
or Government securities pursuant to Code Section 856(c)(4)(A), shall be a
Permitted Investment if the value of such obligation or security exceeds ten
percent (10%) of the total value of the outstanding securities of any one
issuer.

“Quarterly Advance Rents Reserve Deposit” means, for any Due Date, two-thirds
(2/3rds) of the amount of Rent due and paid (as determined by the Manager)
pursuant to Leases that require that quarterly Rent due thereunder be paid in
advance; provided, however, if Rents which are required to be delivered as
Quarterly Advance Rents Reserve Deposits are received late, appropriate
adjustments shall be made taking into consideration amounts which, but for such
late payment of Rent, would have previously been distributed from the Advance
Rents Reserve Sub-Account had such Rents not been paid late. The Borrowers shall
provide Agent and Lender with bills or a statement of amounts due for such
quarterly Rent due pursuant to such Leases on or before the fifteenth (15th) day
prior to the commencement of the applicable

 

-7-



--------------------------------------------------------------------------------

calendar month such Rent is due, which shall be accompanied by an Officer’s
Certificate and such other documents as may be reasonably required by Lender to
establish the amounts required to be deposited into the Advance Rents Reserve
Sub-Account.

“Responsible Officer” means any person who has direct responsibility for the
administration of the transaction or Accounts.

“Semi-Annual Advance Rents Reserve Deposit” means, for any Due Date, five-sixths
(5/6ths) of the amount of Rent due and paid (as determined by the Manager)
pursuant to Leases which require that semi-annual Rent due thereunder be paid in
advance; provided, however, if Rents which are required to be delivered as
Semi-Annual Advance Rents Reserve Deposits are received late, appropriate
adjustments shall be made taking into consideration amounts which, but for such
late payment of Rent, would have previously been distributed from the Advance
Rents Reserve Sub-Account had such Rents not been paid late. The Borrowers shall
provide Agent and Lender with bills or a statement of amounts due for such
semi-annual Rents due in advance pursuant to such Leases on or before the
fifteenth (15th) day prior to the commencement of the calendar month on which
such Rent is due, which shall be accompanied by an Officer’s Certificate and
such other documents as may be reasonably required by Lender to establish the
amounts required to be deposited into the Advance Rents Reserve Sub-Account.

“Servicer” means Midland Loan Services, a Division of PNC Bank, National
Association, together with its successors and assigns, in its capacity as
Servicer.

“Sub-Accounts” means, collectively, the Impositions and Insurance Reserve
Sub-Account, the Cash Trap Reserve Sub-Account, the Advance Rents Reserve
Sub-Account, the Loss Proceeds Reserve Sub-Account and any other sub-accounts of
the Central Account which may hereafter be established by Lender and Borrowers
hereunder in accordance with the Loan Agreement.

“Third-Party Receipts” means any sums deposited into a Deposit Account or the
Central Account which represent funds (i) delivered to the Borrowers or Manager
on account of any Person other than the Borrowers or Affiliates of the
Borrowers, which sums are required to be paid, or reimbursed, to any such Person
by the Borrowers or Manager, and for which the Borrowers have delivered
documentation reasonably satisfactory to Lender or Agent establishing the
amounts of such Third-Party Receipts or (ii) deposited in the Deposit Account
which are payments in respect of rents owed to Affiliates of the Borrowers, and
for which the Borrowers have delivered documentation reasonably satisfactory to
Lender or Agent establishing the amounts of such Third-Party Receipts.

“UCC” as defined in Section 5.1(a)(iv).

“Value Reduction Amount” as defined in the Trust Agreement.

“Value Reduction Accrued Interest” as defined in Section 3.3(a).

 

-8-



--------------------------------------------------------------------------------

ARTICLE II

THE ACCOUNTS AND SUB-ACCOUNTS

Section 2.1 Establishment of Deposit Account, Central Account, Sub-Accounts and
Other Accounts.

(a) Deposit Account. The Borrowers acknowledge and confirm that they have
established and will maintain a lock box or lock boxes and a related deposit
account or deposit accounts (each of which will be an Eligible Account) into
which all Lessees shall have been or shall be directed to pay all rents and
other sums due to the Borrowers under the Leases (collectively, the “Deposit
Account”) with a financial institution selected by the Borrowers and reasonably
acceptable to Lender, provided such institution qualifies as an Eligible
Institution (collectively, the “Deposit Bank”), pursuant to an agreement or
agreements (collectively, the “Deposit Account Control Agreement”) in form and
substance reasonably acceptable to Lender and Borrowers, executed and delivered
by the Borrowers and the Deposit Bank. Among other things, the Deposit Account
Control Agreement shall provide that the Borrowers shall have no access to or
control over the lock boxes or the Deposit Account (except as otherwise
authorized in the applicable Deposit Account Control Agreement), that all
deposits into the lock boxes shall be deposited by the Deposit Bank into the
Deposit Account as received, and that all available funds on deposit in the
Deposit Account shall be deposited by wire transfer (or transfer via the ACH
System) every Business Day upon the receipt thereof by the Deposit Bank (i) into
the Central Account, unless Lender otherwise directs after the occurrence and
during the continuance of an Event of Default, and (ii) in all events in
accordance with Lender’s directions, to such account or accounts as Lender may
direct, or to Lender or its designee directly, after the occurrence and during
the continuance of any Event of Default, except as otherwise required by
Section 2.6 hereof.

(b) Central Account. The Borrowers acknowledge and confirm that they have
established and will maintain with Agent an Eligible Account for the purposes
specified herein, which shall be entitled “Central Account for the benefit of
American Tower Depositor Sub, LLC its successors and assigns, as secured party”
(said account, and any account replacing the same in accordance with this
Agreement, the “Central Account”). The Central Account shall be under the sole
dominion and control of Lender and/or its designee including any Servicer of the
Loan, and the Borrowers shall have no rights to control or direct the investment
or payment of funds therein except as may be expressly provided herein.

Any Reserves that Lender may hold pursuant to the Loan Agreement may be held by
Lender in the Central Account (including in a Sub-Account thereof) or may be
held in another account or manner as specified in the Loan Agreement.

(c) Sub-Accounts of the Central Account. As of the Closing Date, the Central
Account shall be deemed to contain the following Sub-Accounts (which may be
maintained as separate ledger accounts):

(i) “Impositions and Insurance Reserve Sub-Account” shall mean the Sub-Account
of the Central Account established for the purpose of depositing the sums
required to be deposited pursuant to Section 6.3 of the Loan Agreement for
payment of Impositions and Insurance Premiums.

 

-9-



--------------------------------------------------------------------------------

(ii) “Cash Trap Reserve Sub-Account” shall mean the Sub-Account of the Central
Account established for the purpose of depositing the sums required to be
deposited pursuant to Section 6.5 of the Loan Agreement.

(iii) “Loss Proceeds Reserve Sub-Account” shall mean the Sub-Account of the
Central Account established for the purpose of depositing the proceeds of any
business interruption or rent loss insurance maintained under Section 5.4 of the
Loan Agreement (any such insurance, “Business Interruption Insurance”) paid upon
the occurrence of any fire or casualty to the Sites in a lump sum (rather than
on a monthly basis) and other Loss Proceeds deposited therein pursuant to
Section 5.5 of the Loan Agreement.

(iv) “Advance Rents Reserve Sub-Account” shall mean the Sub-Account of the
Central Account established for the purpose of depositing the Advance Rents
Reserve deposited pursuant to Section 6.4 of the Loan Agreement. For the
avoidance of doubt, the Advance Rents Reserve Sub-Account excludes one-time fees
received in connection with growth capital expenditures and other related fees
and expenses.

(v) “Liquidated Tower Replacement Account” shall mean the Sub-Account of the
Central Account established for the purpose of depositing the amounts deposited
pursuant to Section 11.4(E) of the Loan Agreement.

Section 2.2 Deposits into Accounts. The Borrowers and Manager represent, warrant
and covenant that:

(a) Pursuant to the Deposit Account Control Agreement, all available funds on
deposit in the Deposit Account other than Third Party Receipts shall be
deposited by the Deposit Bank into the Central Account by wire transfer (or
transfer via the ACH System) on each Business Day.

(b) If, notwithstanding the provisions of this Section 2.2, the Borrowers or
Manager receives any Receipts from any Site (other than Third Party Receipts),
or any Extraordinary Receipts, then (i) such amounts shall be deemed to be
Collateral and shall be held in trust for the benefit, and as the property, of
Lender and applied pursuant to the terms of this Agreement, (ii) such amounts
shall not be commingled with any other funds or property of the Borrowers or
Manager, and (iii) the Borrowers or Manager shall deposit such amounts in the
Deposit Account by the next succeeding Business Day after the Receipts or
Extraordinary Receipts are identified, and in no event more than five
(5) Business Days of receipt. Provided no Event of Default has occurred and is
then continuing, Extraordinary Receipts shall be held and applied in accordance
with Section 3.3 hereof.

(c) The Borrowers and Manager shall cause the proceeds of any Business
Interruption Insurance to be deposited directly into the Central Account as same
are paid (or, if any such proceeds are received by the Borrowers or Manager,
same shall be deposited into the Central Account within five (5) Business Days
after receipt thereof) and such proceeds shall be allocated and disbursed in
accordance with Section 3.3 hereof. In the event that the proceeds of

 

-10-



--------------------------------------------------------------------------------

any such Business Interruption Insurance is paid in a lump sum, such proceeds
shall be deposited directly into the Loss Proceeds Reserve Sub-Account. Agent
shall cause monthly amounts to be transferred from the Loss Proceeds Reserve
Sub-Account to the Central Account as directed by Lender (based upon a ratable
allocation of such proceeds over the casualty restoration period as reasonably
determined by Lender) on or before the last day of the calendar month prior to
each Due Date during the period of restoration of the Sites, and after transfer
of same to the Central Account, such amounts shall be allocated and disbursed in
accordance with Section 3.3 hereof.

Section 2.3 Account Name. The Accounts shall each be in the name of Lender, as
secured party; provided, however, that in the event Lender transfers or assigns
the Loan, Agent, at Lender’s request (with respect to the Accounts other than
the Deposit Account), and the Deposit Bank (with respect to the Deposit Account)
shall change the name of each Account to the name of the transferee or assignee.
In the event Lender retains a Servicer to service the Loan, Agent, at Lender’s
request, shall change the name of each Account to the name of Servicer, as agent
for Lender. The parties hereto acknowledge Midland Loan Services as the Servicer
as of the date hereof.

Section 2.4 Eligible Accounts/Characterization of Accounts. Each Account shall
be an Eligible Account. Each Account (other than the Deposit Account, which
shall be a non-interest bearing demand deposit account) is and shall be treated
as a “securities account” as such term is defined in Section 8-501(a) of the
UCC. Agent hereby agrees that each item of property (whether investment
property, financial asset, securities, securities entitlement, instrument, cash
or other property) credited to each Account (other than the Deposit Account)
shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC. Agent shall, subject to the terms of this
Agreement, treat Lender as entitled to exercise the rights that comprise any
financial asset credited to each Account (other than the Deposit Account). All
securities or other property underlying any financial assets credited to each
such Account (other than cash) shall be registered in the name of Agent,
endorsed to Agent or in blank or credited to another securities account
maintained in the name of Agent and in no case will any financial asset credited
to any Account be registered in the name of the Borrowers, payable to the order
of the Borrowers or specially endorsed to the Borrowers.

Section 2.5 Permitted Investments. Sums on deposit in the Accounts shall be
invested in Permitted Investments. Except during the existence of any Event of
Default, the Borrowers shall have the right to direct Agent to invest sums on
deposit in the Accounts in Permitted Investments; provided, however, in no event
shall the Borrowers direct Agent to make a Permitted Investment if the maturity
date of that Permitted Investment is later than the date on which the invested
sums are required for payment of an obligation for which the Account was
created. After an Event of Default and during the continuance thereof, Lender
may direct Agent to invest sums on deposit in the Accounts in Permitted
Investments as Lender shall determine in its sole discretion. The Borrowers
hereby irrevocably authorize and direct Agent to apply any income earned from
Permitted Investments to the respective Accounts. The amount of actual losses
sustained on a liquidation of a Permitted Investment shall be deposited into the
Central Account by the Borrowers no later than one (1) Business Day following
such liquidation. The Borrowers shall be responsible for payment of any federal,
state or local income or other tax applicable to income earned from Permitted
Investments. The Accounts shall be assigned the federal tax identification
numbers of the Borrowers, which numbers are set forth on the signature

 

-11-



--------------------------------------------------------------------------------

page hereof. Any interest, dividends or other earnings which may accrue on the
Accounts shall be added to the balance in the applicable Account and allocated
and/or disbursed in accordance with the terms hereof.

Section 2.6 Third-Party Receipts. Sums deposited in the Deposit Account or on
deposit in the Central Account representing Third-Party Receipts shall be
released to the Borrowers or the applicable Third Party at the direction of the
Borrowers, or in the case of sums deposited in the Deposit Account, in
accordance with the applicable Deposit Account Control Agreement, or, in the
case of Third-Party Receipts which are payments in respect of rents owed to
Affiliates of the Borrowers, shall be released to such Affiliate at the
direction of the Borrowers or in the case of sums deposited in the Deposit
Account, in accordance with the applicable Deposit Account Control Agreement.
The Borrowers covenant that all Third-Party Receipts released to the Borrowers
shall be paid to the Person or Persons to which such Third-Party Receipts are
due not later than ten (10) Business Days after receipt thereof.

ARTICLE III

DEPOSITS AND APPLICATION OF FUNDS

Section 3.1 Closing Date Deposits.

(a) As of the Closing Date, the Impositions and Insurance Reserve Sub-Account
has a balance of $6,366,566.

(b) As of the Closing Date, the Advance Rents Reserve Sub-Account has a balance
of $13,919,851.

(c) As of the Closing Date, the Cash Trap Reserve Sub-Account has a balance of
$0.

Section 3.2 Additional Deposits. The Borrowers shall make such additional
deposits into the Accounts as may be required by the Loan Agreement.

Section 3.3 Application of Funds from the Central Account. (a) At any time other
than after the occurrence and during the continuance of an Event of Default,
Agent shall allocate and deposit, as applicable, all Available Funds on deposit
in the Central Account (other than Third-Party Receipts which shall be released
to, and applied by, the Borrowers pursuant to Section 2.6) on each Due Date in
the following amounts and order of priority:

(i) first, and in the following order, to the Impositions and Insurance Reserve
Sub Account, the Monthly Impositions and Insurance Amount, and then to the
Advance Rents Reserve Sub-Account, the Advance Rents Reserve Deposit,

(ii) second, to the Lender all amounts then due and payable to the Lender under
the Loan Agreement (other than principal and interest on the Loan), including
any Additional Trust Fund Expenses,

 

-12-



--------------------------------------------------------------------------------

(iii) third, to the payment of accrued and unpaid interest due on the Component
of the Loan corresponding to each Subclass of the Securities (giving effect to
any Value Reduction Amount then in effect, but excluding any Post-ARD Additional
Interest and Value Reduction Accrued Interest), sequentially in order of
alphabetical designation, and pro rata among any such Components of the same
alphabetical designation, based on the aggregate amount of interest (excluding
Post-ARD Additional Interest and Value Reduction Accrued Interest) payable on
each such Component,

(iv) fourth, to the Borrowers, an amount equal to the Monthly Operating Expense
Amount for the next calendar month,

(v) fifth, to the Manager, the accrued and unpaid Management Fee,

(vi) sixth, to the Borrowers, the amount necessary to pay (A) Operating Expenses
in excess of the Monthly Operating Expense Amount or Extraordinary Expenses, if
any, and (B) if a Cash Trap Condition or Amortization Period is continuing on
such Due Date, amounts necessary to exercise the AT&T Site Purchase Options (if
the Manager, on behalf of the Borrowers, intends to exercise such options), in
each case with the approval of the Lender, such approval not to be unreasonably
withheld, conditioned or delayed,

(vii) seventh, if a Cash Trap Condition is continuing on such Due Date and
(A) such Due Date is not the Anticipated Repayment Date for any Component of the
Loan, (B) an Amortization Period is not then in effect and (C) no Event of
Default has occurred and is continuing, any Available Funds remaining in the
Central Account after deposits for items (i) through (vi) above have been paid
will be deposited into the Cash Trap Reserve Sub-Account,

(viii) eighth, if such Due Date is the Anticipated Repayment Date for any
Component of the Loan and (A) an Amortization Period is not then in effect,
(B) no Event of Default has occurred and is continuing, and (C) if the amount of
Available Funds remaining in the Central Account after deposits for items
(i) through (vii) above have been paid is sufficient to pay in full the
Component Principal Balance of each Component of the Loan having an Anticipated
Repayment Date on such Due Date, then such remaining Available Funds will be
applied to the payment of the Component Principal Balance of each such Component
of the Loan sequentially in order of alphabetical designation of each such
Component, and pro rata among any such Components of the same alphabetical
designation, based on the Component Principal Balance of each such Component, in
each case in an amount up to the Component Principal Balance of each such
Component,

(ix) ninth, if such Due Date is during the continuation of an Amortization
Period with respect to any Component of a Loan or an Event of Default, any
Available Funds remaining in the Central Account after deposits for items (i)
through (viii) above have been paid any remaining amounts will be applied to the
payment of the principal of the Component of the Loan then in an Amortization
Period or all Components of the Loan in the event of an Event of Default, as
applicable, sequentially in order of

 

-13-



--------------------------------------------------------------------------------

alphabetical designation of each such Component, and pro rata among any such
Components of the same alphabetical designation, based on the Component
Principal Balance of each such Component, in each case, in an amount up to the
Component Principal Balance of each such Component,

(x) tenth, if any Value Reduction Accrued Interest is outstanding, after the
principal amount of the Loan has been repaid in full any Available Funds
remaining in the Central Account after deposits for items (i) through (ix) above
have been paid will be applied to the payment of Value Reduction Accrued
Interest, sequentially in order of alphabetical designation of such Components,
and pro rata among such Components of the same alphabetical designation, based
on the amount of Value Reduction Accrued Interest due and payable thereon,

(xi) eleventh, after the principal amount of the Loan has been repaid in full,
any Available Funds remaining in the Central Account after deposits for
items (i) through (x) above have been paid will be applied to the payment of any
Post-ARD Additional Interest accrued and unpaid on the Components of the Loan,
sequentially in order of alphabetical designation of such Components, and pro
rata among such Components of the same alphabetical designation, based on the
amount of Post-ARD Additional Interest due and payable thereon, and

(xii) twelfth, any remaining Available Funds will be distributed to, or at the
direction of, the Borrowers.

(b) If there are insufficient Available Funds in the Central Account for the
allocations or deposits provided by Sections 3.3(a)(i)-(iii) above on or before
the date that is five (5) Business Days prior to the Due Date, Agent shall
notify Borrowers and the Borrowers shall deposit such deficiency into the
Central Account on or before such Due Date. Lender shall not be required to
utilize the Cash Trap Reserve to cure any deficiencies in any Sub-Accounts. To
the extent sufficient funds are included within the applicable Sub-Accounts (or,
if not sufficient, the Borrowers deposit any such deficiency pursuant to this
Section 3.3(b)) the Borrowers shall be deemed to have satisfied the obligations
of the Borrowers to make the related deposit under the Loan Agreement.

(c) The Borrowers shall use all disbursements made to them under
Sections 3.3(a)(iv) and (vi) solely to pay Operating Expenses in accordance with
the Operating Budget and to pay Extraordinary Expenses and Operating Expenses in
excess of the Monthly Operating Expense Amount for which Lender has approved
disbursements under Section 3.3(a)(vi) above.

(d) Upon the expiration of a Cash Trap Condition in accordance with Section 6.5
of the Loan Agreement, any funds remaining in the Cash Trap Reserve Sub-Account
shall be returned to the Borrowers provided no Event of Default then exists.

(e) Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default, all funds other than Third Party
Receipts on deposit in the Central Account (including the Sub-Accounts), the
Deposit Account, the

 

-14-



--------------------------------------------------------------------------------

Collection Account, and any other reserves or other funds held by or on behalf
of the Lender shall be disbursed to or as directed by Lender in its sole
discretion (except as required by Section 2.6 hereof), provided, however, that
the application of such funds to interest or principal of the Loan will be made
in accordance with the priority provided in items (iii) and (ix) through (xi) of
Section 3.3(a) above.

(f) Notwithstanding anything herein to the contrary, during a Cash Trap
Condition or an Amortization Period the Lender may apply Excess Cash Flow or
amounts in the Cash Trap Reserve to the payment of contingent earn-out
obligations of the Borrowers, if any, in the Lender’s sole discretion.

ARTICLE IV

PAYMENT OF FUNDS FROM SUB-ACCOUNTS

Section 4.1 Payments from Accounts and Sub-Accounts.

(a) Impositions and Insurance Reserve Sub-Account. Lender shall instruct Agent
to withdraw amounts on deposit in the Impositions and Insurance Reserve
Sub-Account and distribute such amounts as are required to be distributed
pursuant to Section 6.3 of the Loan Agreement.

(b) Cash Trap Reserve Sub-Account. Lender shall instruct Agent to withdraw
amounts on deposit from the Cash Trap Reserve Sub-Account and distribute such
amounts as are required to be distributed pursuant to the provisions of
Section 6.5 of the Loan Agreement.

(c) Loss Proceeds Reserve Sub-Account. Lender shall instruct Agent to withdraw
amounts from the Loss Proceeds Reserve Sub-Account and, subject to the
conditions for disbursement or application of Loss Proceeds to the Obligations
under Section 5.5 of the Loan Agreement, disburse such amounts, or apply same to
payment of the Obligation, as applicable, in accordance with Section 5.5 of the
Loan Agreement.

(d) Advance Rents Reserve Sub-Account. Lender shall instruct Agent to cause
amounts deposited into the Advance Rents Reserve Sub-Account to be released to
the Central Account on each Due Date based upon a ratable allocation of such
Advance Rents Reserve Deposit over the period for which the Annual Advance Rents
Reserve Deposit (i.e., one-eleventh (1/11th) per month over the succeeding
eleven months), the Semi-Annual Advance Rents Reserve Deposit (i.e., one-fifth
(1/5th) per month over the succeeding five (5) months), the Quarterly Advance
Rents Reserve Deposit (i.e., one-half (1/2) per month over the succeeding two
(2) months) and the Other Advance Rents Reserve Deposit (for each such Rent, the
corresponding amount deposited) have been paid which such amounts shall be
allocated and disbursed in accordance with Section 3.3 hereof; provided,
however, if Rents which are required to be delivered as Advance Rents Reserve
Deposits are received late, appropriate adjustments shall be made for allocating
such Rents over the period for which such deposits are required, taking into
consideration amounts which, but for such late payment of Rent, would have
previously been distributed from the Advance Rents Reserve Sub-Account had such
Rents not been paid late.

 

-15-



--------------------------------------------------------------------------------

Section 4.2 Sole Dominion and Control. The Borrowers and Manager acknowledge and
agree that the Accounts are subject to the sole dominion, control and discretion
of Lender, its authorized agents or designees, including Agent, subject to the
terms hereof. Neither the Borrowers nor Manager shall have any right of
withdrawal with respect to any Account except with the prior written consent of
Lender or as expressly authorized in the applicable Deposit Account Control
Agreement. Agent shall have the right and agrees to comply with the instructions
of Lender with respect to the Accounts without the further consent of the
Borrowers or Manager (Lender agreeing that, as between Lender and Borrower, any
such instructions shall be in accordance with and pursuant to the terms of the
Loan Agreement). Agent shall comply with all “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) and instructions originated by Lender without
further consent by the Borrowers or any other Person (Lender agreeing that, as
between Lender and Borrower, any such “entitlement orders” shall be in
accordance with and pursuant to the terms of the Loan Agreement).

ARTICLE V

PLEDGE OF ACCOUNTS

Section 5.1 Security for Obligations. (a) To secure the full and punctual
payment and performance of all Obligations of the Borrowers under the Loan
Agreement, the Notes, the Security Instrument, this Agreement and all other Loan
Documents, the Borrowers hereby grant to Lender a first priority continuing
security interest in and to the following property of the Borrowers, whether now
owned or existing or hereafter acquired or arising and regardless of where
located (all of the same, collectively, the “Collateral”):

(i) the Accounts and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held therein (other than Third-Party
Receipts), including, without limitation, all deposits or wire transfers made to
the Deposit Account, the Central Account, and each of the Sub-Accounts;

(ii) any and all amounts invested in Permitted Investments;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and

(iv) to the extent not covered by clause (i), (ii) or (iii) above, all
“proceeds” (as defined under the Uniform Commercial Code as in effect in the
State of New York (the “UCC”)) of any or all of the foregoing.

(b) Lender and Agent, as agent for Lender, shall have with respect to the
Collateral, in addition to the rights and remedies herein set forth, all of the
rights and remedies available to a secured party under the UCC, as if such
rights and remedies were fully set forth herein.

Section 5.2 Rights on Default. Upon the occurrence and during the continuance of
an Event of Default, Lender shall promptly notify Agent of such Event of Default

 

-16-



--------------------------------------------------------------------------------

and, without notice from Agent or Lender, (a) the Borrowers shall have no
further right in respect of (including, without limitation, the right to
instruct Lender or Agent to transfer from) the Accounts (other than Third-Party
Receipts), (b) Lender may direct Agent to liquidate and transfer any amounts
then invested in Permitted Investments to the Accounts or reinvest such amounts
in other Permitted Investments as Lender may reasonably determine is necessary
to perfect or protect any security interest granted or purported to be granted
hereby or to enable Agent, as agent for Lender, or Lender to exercise and
enforce Lender’s rights and remedies hereunder with respect to any Collateral,
and (c) Lender may apply any Collateral, and the proceeds of any disposition of
the Collateral, or any part thereof, to any Obligations in such order of
priority as Lender may determine in its sole discretion; provided, however, that
the application of such funds to interest or principal of the Loan will be made
in accordance with the priority provided in items (iii) and (ix) through (xi) of
Section 3.3(a) above.

Section 5.3 Financing Statement; Further Assurances. The Borrowers hereby
authorize Lender to file a financing statement or statements in connection with
the Collateral in the form required by Lender to properly perfect Lender’s
security interest therein to the extent a security interest in the Collateral
may also be perfected by filing. The Borrowers agree that at any time and from
time to time, at the expense of the Borrowers, the Borrowers will promptly
execute and deliver all further instruments and documents, and take (or
authorize the taking of) all further action, that may be reasonably necessary or
desirable, or that Agent or Lender may reasonably request, in order to perfect
and protect any security interest granted or purported to be granted hereby
(including, without limitation, any security interest in and to any Permitted
Investments) or to enable Agent or Lender to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. In the event of any change in
name, identity or structure of the Borrowers, the Borrowers shall notify Lender
thereof and hereby authorize Lender to file and record such UCC financing
statements (if any) as are reasonably necessary to maintain the priority of
Lender’s lien upon and security interest in the Collateral, and shall pay all
expenses and fees in connection with the filing and recording thereof.

Section 5.4 Termination of Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment in full of the Obligations. Upon payment and performance in full
of the Obligations, this Agreement shall terminate and the Borrowers shall be
entitled to the return, at their expense, of such of the Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof, and Agent
and/or Lender shall execute such instruments and documents as may be reasonably
requested by the Borrowers to evidence such termination and the release of the
lien hereof including, without limitation, authorization to file UCC-3
termination statements.

Section 5.5 Representations of the Borrowers. (a) This Agreement creates a valid
and continuing security interest (as defined in the applicable UCC) in the
Collateral in favor of Lender, which security interest is prior to all other
liens, and is enforceable as such as against creditors of and purchasers from
the Borrowers.

(b) The Borrowers own and have good and marketable title to the Collateral free
and clear of any lien, claim or encumbrance of any Person except as created
under this Agreement or Permitted Encumbrances.

 

-17-



--------------------------------------------------------------------------------

(c) The Borrowers are delivering this Agreement pursuant to which Agent has
agreed to comply with all instructions originated by Lender directing
disposition of the funds in the Accounts without further consent by the
Borrowers.

(d) Other than the security interest granted to Lender pursuant to this
Agreement and the Loan Documents, the Borrowers have not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed the Collateral. The
Borrowers have received all consents and approvals required by the terms of the
Collateral to the transfer to Lender of their interest and rights in the
Collateral hereunder.

(e) The Accounts are not in the name of any person other than the Borrowers,
Lender or Servicer. The Borrowers have not consented to Agent or securities
intermediary complying with instructions of any person other than Lender and
Servicer.

(f) The Borrowers have not authorized the filing of and are not aware of any
financing statements against the Borrowers that include a description of
collateral covering the Collateral other than any financing statement relating
to the security interest granted to Lender hereunder or under the Loan Agreement
or that has been terminated. The Borrowers are not aware of any judgment or tax
lien filings against the Borrowers.

(g) The Borrowers have taken all steps necessary to cause the securities
intermediary to identify in its records Lender as the person having a security
entitlement against the securities intermediary in the Accounts.

(h) All documentation delivered by the Borrowers in respect of Third-Party
Receipts is true, correct, and complete in all material respects.

ARTICLE VI

RIGHTS AND DUTIES OF LENDER AND AGENT

Section 6.1 Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, none of Agent, Lender
or Servicer shall have any duty as to any Collateral in its possession or
control as agent therefor or bailee thereof or any income thereon or the
preservation of rights against any Person or otherwise with respect thereto.
Agent and Lender each shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which Agent or Lender accords
its own property, it being understood that Agent and/or Lender and/or Servicer
shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in value thereof, by reason of the act or
omission of Agent or Lender, its Affiliates, agents, employees or bailees,
except to the extent that such loss or damage results from Agent’s or Lender’s
gross negligence or willful misconduct, provided that nothing in this Article VI
shall be deemed to relieve Agent from the duties and standard of care which, as
a commercial bank, it generally owes to depositors. None of Lender, Agent or
Servicer shall have any liability for any loss resulting from the investment of
funds in Permitted Investments in accordance with the terms and conditions of
this Agreement.

 

-18-



--------------------------------------------------------------------------------

Section 6.2 Indemnity. Agent, in its capacity as agent hereunder, shall be
responsible for the performance only of such duties as are specifically set
forth herein, and no duty shall be implied from any provision hereof. Agent
shall not be under any obligation or duty to perform any act which would involve
it in expense or liability or to institute or defend any suit in respect hereof,
or to advance any of its own monies. The Borrowers shall indemnify and hold
Agent, Lender and Servicer their respective agents, employees and officers
harmless from and against any realized loss, liability, cost or damage
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Agent, Lender or Servicer, as applicable, in connection with the
transactions contemplated hereby, except to the extent that such loss or damage
results from Agent’s, Lender’s or Servicer’s gross negligence or willful
misconduct. The foregoing indemnity shall survive the termination of this
Agreement and the resignation and removal of Agent.

Section 6.3 Reliance. Agent and Servicer shall be protected in acting upon any
notice, resolution, request, consent, order, certificate, report, opinion, bond
or other paper, document or signature reasonably believed by it to be genuine,
and it may be assumed that any person purporting to act on behalf of any Person
giving any of the foregoing in connection with the provisions hereof has been
duly authorized to do so. Agent and Servicer may consult with legal counsel, and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken or suffered by it hereunder and in
good faith in accordance therewith. Agent and Servicer shall not be liable for
any act or omission done or omitted to be done by Agent or Servicer, as
applicable, in good faith reliance upon any instruction, direction or
certification received by Agent or Servicer, as applicable, and without gross
negligence or willful or reckless misconduct. Agent shall be entitled to execute
any of the powers hereunder or perform any duties hereunder either directly or
through agents or attorneys; provided, however, that the execution of such
powers by any such agents or attorneys shall not diminish, or relieve Agent or
Servicer, as applicable, for, responsibility therefor to the same degree as if
Agent or Servicer, as applicable, itself had executed such powers.

Section 6.4 Resignation of Agent. (a) Agent shall have the right to resign as
Agent hereunder upon thirty (30) days’ prior written notice to the Borrowers,
Manager, Lender and Servicer and in the event of such resignation, the Borrowers
shall appoint a successor Agent which must be an Eligible Institution. No such
resignation by Agent shall become effective until a successor Agent shall have
accepted such appointment and executed an instrument by which it shall have
assumed all of the rights and obligations of Agent hereunder. If no such
successor Agent is appointed within thirty (30) days after receipt of the
resigning Agent’s notice of resignation, the resigning Agent may petition a
court for the appointment of a successor Agent.

(b) In connection with any resignation by Agent, (i) the resigning Agent shall,
(A) duly assign, transfer and deliver to the successor Agent this Agreement and
all cash and Permitted Investments held by it hereunder, (B) authorize the
filing of such financing statements and shall execute such other instruments
prepared by the Borrowers and approved by Lender or prepared by Lender as may be
necessary to assign to the successor Agent, as agent for Lender, any security
interest in the Collateral existing in favor of the retiring Agent hereunder and
to otherwise give effect to such succession and (C) take such other actions as
may be reasonably required by Lender or the successor Agent in connection with
the foregoing and (ii) the successor Agent shall establish in Lender’s name, as
secured party, cash collateral accounts, which shall become the Accounts for
purposes of this Agreement upon the succession of such Agent, and which Accounts
shall also be “securities accounts” within the meaning of the UCC.

 

-19-



--------------------------------------------------------------------------------

(c) Lender at its sole discretion shall have the right, upon thirty (30) days
notice to Agent, to substitute Agent with a successor Agent reasonably
acceptable to the Borrowers that satisfies the requirements of an Eligible
Institution or to have one or more of the Accounts held by another Eligible
Institution, provided that such successor Agent shall perform the duties of
Agent pursuant to the terms of this Agreement. However, if such substitution
occurs less than a year from the date hereof, the Agent is entitled to its
yearly administration fee ($6,000) for the balance of the year, minus any fees
already paid.

Section 6.5 Lender Appointed Attorney-in-Fact. Upon the occurrence and during
the continuance of an Event of Default, the Borrowers hereby irrevocably
constitute and appoint Lender as the Borrowers’ true and lawful
attorney-in-fact, coupled with an interest and with full power of substitution,
to execute, acknowledge and deliver any instruments and to exercise and enforce
every right, power, remedy, option and privilege of the Borrowers with respect
to the Collateral, and do in the name, place and stead of the Borrowers, all
such acts, things and deeds for and on behalf of and in the name of the
Borrowers, which the Borrowers are required to do hereunder or under the other
Loan Documents or which Agent or Lender may deem reasonably necessary or
desirable to more fully vest in Lender the rights and remedies provided for
herein and to accomplish the purposes of this Agreement including, without
limitation, the filing of any UCC financing statements or continuation
statements in appropriate public filing offices on behalf of the Borrowers, in
any of the foregoing cases, upon the Borrowers’ failure to take any of the
foregoing actions within fifteen (15) days after notice from Lender. The
foregoing powers of attorney are irrevocable and coupled with an interest.

Section 6.6 Acknowledgment of Lien/Offset Rights. Agent hereby acknowledges and
agrees with respect to the Accounts that (a) the Accounts shall be held by Agent
in the name of Lender, (b) all funds held in the Accounts shall be held for the
benefit of Lender as secured party, (c) the Borrowers have granted to Lender a
first priority security interest in the Collateral, (d) Agent shall not disburse
any funds from the Accounts except as provided herein, and (e) Agent shall
invest and reinvest any balance of the Accounts in Permitted Investments in
accordance with Section 2.5 hereof. Agent hereby waives any right of offset,
banker’s lien or similar rights against, or any assignment, security interest or
other interest in, the Collateral.

Section 6.7 Reporting Procedures. Agent shall provide the Borrowers, Manager and
Lender with a record of all checks and any other items deposited to the Central
Account or processed for collection. Agent shall make available a daily credit
advice to the Borrowers and Manager, which credit advice shall specify the
amount of each receipt deposited into each Account on such date. The Agent shall
send a monthly report to the Borrowers, Manager and Lender, which monthly report
shall specify the credits and charges to the Accounts for the previous calendar
month. Agent shall, at the request of Lender, establish Lender and its
designated Servicer as users of Agent’s electronic data transfer system in
accordance with Agent’s standard procedures. Upon request of Lender or its
designated Servicer, (i) Agent shall make available to Lender or its designated
Servicer, as applicable, either (x) copies of the daily credit advices and any
other advices or reports furnished by Agent to the Borrowers and/or

 

-20-



--------------------------------------------------------------------------------

Manager hereunder or (y) information on Account balances, to the extent said
balances in the Accounts have changed from the previous report, the aggregate
amount of withdrawals from the Accounts and other similar information via the
electronic data transfer system or facsimile transmission on a daily basis, and
(ii) Agent shall advise Lender or its designated Servicer, as applicable, of the
amount of available funds in the Accounts and shall deliver to Lender or its
designated Servicer Lender copies of all statements and other information
concerning the Accounts, to the extent that the balances in the Accounts have
changed from the previous report, as Lender or its designated Servicer shall
reasonably request. In the event Agent shall resign as Agent hereunder, Agent
shall provide the Borrowers and Manager with a final written accounting,
including closing statements, with respect to the Accounts within thirty
(30) days of resignation.

Section 6.8 Appointment of Agent. The Lender hereby appoints the Agent as its
agent under this Agreement with the authority to act on behalf of the Lender as
set forth herein, and the Agent hereby accepts such appointment.

ARTICLE VII

REMEDIES

Section 7.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Lender or Agent at the direction of Lender, as agent for Lender,
may:

(a) at the Lender’s sole discretion, without notice to the Borrowers, except as
required by law, and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Collateral against the Obligations or any
part thereof, including, without limitation, costs and expenses set forth in
Section 8.4 hereof; provided, however, that the application of such funds to
interest or principal of the Loan will be made in accordance with the priority
provided in items (iii) and (ix) through (xi) of Section 3.3(a) hereof;

(b) in its sole discretion, at any time and from time to time, exercise any and
all rights and remedies available to it under this Agreement, and/or as a
secured party under the UCC and/or under any other applicable law or in equity;
and

(c) demand, collect, take possession of, receive, settle, compromise, adjust,
sue for, foreclose or realize upon the Collateral (or any portion thereof) as
Lender may determine in its sole discretion.

Section 7.2 Waiver. Except as set forth in the following sentence, the Borrowers
hereby expressly waive, to the fullest extent permitted by law, presentment,
demand, protest or any notice of any kind in connection with this Agreement or
the Collateral. The Borrowers acknowledge and agree that ten (10) days’ prior
written notice of the time and place of any public sale of the Collateral or any
other intended disposition thereof shall be reasonable and sufficient notice to
the Borrowers within the meaning of the UCC.

 

-21-



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Transfers and Other Liens. The Borrowers agree that they will not
(i) sell or otherwise dispose of any of the Collateral or (ii) create or permit
to exist any Lien upon or with respect to all or any of the Collateral, except
for the Lien and Permitted Encumbrances granted under this Agreement or the Loan
Documents.

Section 8.2 Lender’s Right to Perform the Borrowers’ Obligations; No Liability
of Lender. If the Borrowers fail to perform any of the covenants or obligations
contained herein, and such failure shall continue for a period ten (10) Business
Days after the Borrowers’ receipt of written notice thereof from Lender, Lender
may itself perform, or cause performance of, such covenants or obligations, and
the reasonable expenses of Lender incurred in connection therewith shall be
payable by the Borrowers to Lender. Notwithstanding Lender’s right to perform
certain obligations of the Borrowers, it is acknowledged and agreed that the
Borrowers retain control of the Sites and operation thereof and notwithstanding
anything contained herein or Agent’s or Lender’s exercise of any of its rights
or remedies hereunder, under the Loan Documents or otherwise at law or in
equity, neither Agent nor Lender shall be deemed to be a mortgagee-in-possession
nor shall Lender be subject to any liability with respect to the Sites or
otherwise based upon any claim of lender liability except as a result of
Lender’s gross negligence or willful misconduct.

Section 8.3 No Waiver. The rights and remedies provided in this Agreement and
the other Loan Documents are cumulative and may be exercised independently or
concurrently, and are not exclusive of any other right or remedy provided at law
or in equity. No failure to exercise or delay by Agent or Lender in exercising
any right or remedy hereunder or under the Loan Documents shall impair or
prohibit the exercise of any such rights or remedies in the future or be deemed
to constitute a waiver or limitation of any such right or remedy or acquiescence
therein. Every right and remedy granted to Agent and/or Lender hereunder or by
law may be exercised by Agent and/or Lender at any time and from time to time,
and as often as Agent and/or Lender may deem it expedient. Any and all of
Agent’s and/or Lender’s rights with respect to the lien and security interest
granted hereunder shall continue unimpaired, and the Borrowers shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) any
proceeding of the Borrowers under the Federal Bankruptcy Code or any bankruptcy,
insolvency or reorganization laws or statutes of any state, (b) the release or
substitution of Collateral at any time, or of any rights or interests therein,
or (c) any delay, extension of time, renewal, compromise or other indulgence
granted by the Agent and/or Lender in the event of any default, with respect to
the Collateral or otherwise hereunder. No delay or extension of time by Agent
and/or Lender in exercising any power of sale, option or other right or remedy
hereunder, and no notice or demand which may be given to or made upon the
Borrowers by Agent and/or Lender, shall constitute a waiver thereof, or limit,
impair or prejudice Agent’s and/or Lender’s right, without notice or demand, to
take any action against the Borrowers or to exercise any other power of sale,
option or any other right or remedy.

 

-22-



--------------------------------------------------------------------------------

Section 8.4 Expenses. The Collateral shall secure, and the Borrowers shall pay
to Agent and Lender in accordance with the time frames set forth in the Loan
Agreement, from time to time, all costs and expenses for which the Borrowers are
liable under the Loan Agreement and as follows:

(a) The Borrowers agree to compensate the Agent for performing the services
described herein. The Borrowers shall be liable to the Agent and Lender for the
amount of any exchange, collection, processing, transfer, wire, postage or other
out-of-pocket expenses incurred by the Agent, as reasonably determined by the
Agent from time to time;

(b) On the Due Date, the Agent shall debit the Central Account by the amount of
its Cash Management Fee under advice on a monthly basis or shall include its
Cash Management Fee in an account analysis statement, in accordance with the
particular arrangements between the Agent and the Borrowers as the Agent and the
Borrowers may agree from time to time; and

(c) If insufficient funds are available to cover the amounts due under this
Section 8.4, the Borrowers shall pay such amounts to the Agent and Lender in
immediately available funds within five (5) Business Days of demand by Agent,
and if such amounts remain unpaid after that time, then the Lender shall pay
such unpaid amounts in immediately available funds within one (1) Business Day
of demand by Agent.

Section 8.5 Entire Agreement. This Agreement constitutes the entire and final
agreement between the parties with respect to the subject matter hereof and may
not be changed, terminated or otherwise varied, except by a writing duly
executed by the parties.

Section 8.6 No Waiver. No waiver of any term or condition of this Agreement,
whether by delay, omission or otherwise, shall be effective unless in writing
and signed by the party sought to be charged, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.

Section 8.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their respective successors and
permitted assigns.

Section 8.8 Notices. All notices, demands, requests, consents, approvals and
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing and delivered to the parties,
or a Responsible Officer at the addresses and in the manner provided in
Section 14.5 of the Loan Agreement. Notices to the Agent, Servicer and Lender
shall be addressed as follows:

If to Agent:

U.S. Bank National Association

190 S. LaSalle Street

MK-IL-SL7M

Chicago, IL 60603

Attention: Jose A. Galarza

 

-23-



--------------------------------------------------------------------------------

With a copy to:

U.S. Bank National Association

60 Livingston Avenue

Mail Code: EP-MN-WS3D

Saint Paul, MN 55107

Attn: Structured Finance/ Cash Management

Facsimile No.: (866) 831-7910

If to Servicer:

Midland Loan Services

10851 Mastin Street, Building 82, Suite 300

Overland Park, Kansas 66210

Attention: President

If to Lender:

U.S. Bank National Association

190 S. LaSalle Street, 7th Floor

Chicago, IL 60603

Attention: American Tower Trust I, Series 2013

If to Manager:

SpectraSite Communications, LLC

116 Huntington Avenue

11th Floor

Boston, MA 02116

Attention: Chief Financial Officer

With a copy to:

American Tower Corporation

116 Huntington Avenue

11th Floor

Boston, MA 02116

Attention: Chief Financial Officer

Section 8.9 Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

Section 8.10 Governing Law. This Agreement shall be construed in accordance with
the substantive laws of the State of New York applicable to agreements made and
to be performed entirely in said State, and the obligations, rights and remedies
of the parties hereunder shall be determined in accordance with such laws. The
parties hereto intent that the provisions of Section 5-1401 of the New York
General Obligations Law shall apply to this Agreement.

 

-24-



--------------------------------------------------------------------------------

Section 8.11 Counterparts. For the purpose of facilitating the recordation of
this Agreement as herein provided and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement in Portable Document Format (PDF) or by
facsimile transmission shall be as effective as delivery of a manually executed
original counterpart of this Agreement.

Section 8.12 Exculpation. The provisions of Article XII of the Loan Agreement
are hereby incorporated by reference into this Agreement as to the liability of
the Borrowers hereunder to the same extent and with the same force as if fully
set forth herein, and shall apply equally to Manager to the same extent and with
the same force as if fully set forth herein.

Section 8.13 Inconsistencies. To the extent the terms of this Agreement are
inconsistent with the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.

Section 8.14 Patriot Act. To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify and record information that identifies each person who opens
an account. For a non-individual person such as a business entity, a charity, a
trust or other legal entity Agent will ask for documentation to verify its
formation and existence as a legal entity. Agent may also ask to see financial
statements, licenses, and identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.

Section 8.15 Trustee Capacity. It is expressly understood and agreed by the
parties hereto that insofar as this Agreement is executed by U.S. Bank National
Association (i) it is executed and delivered, not in its individual capacity but
solely as “trustee” under the Trust and Servicing Agreement, in the exercise of
the powers and authority conferred upon and vested in it thereunder, (ii) each
of the representations, undertakings and agreements herein made is made and
intended not as a personal representation, undertaking or agreement of U.S. Bank
National Association, but is made and intended solely for the purpose of binding
the trust fund established pursuant to the Trust and Servicing Agreement, and
(iii) under no circumstances shall the Trustee in its individual capacity be
personally liable for the payment of any indebtedness or expenses, or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken under this Agreement or any related
document, or be responsible for the contents of any related disclosure document,
including without limitation any offering memorandum relating to Securities.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWERS: AMERICAN TOWER ASSET SUB, LLC By:  

/s/ Michael John McCormack

  Name:   Michael John McCormack   Title:   Senior Vice President, Legal and
Assistant Secretary AMERICAN TOWER ASSET SUB II, LLC By:  

/s/ Michael John McCormack

  Name:   Michael John McCormack   Title:   Senior Vice President, Legal and
Assistant Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to First A&R Cash Management Agreement]



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but
solely as Trustee By:  

/s/ Christopher J. Nuxoll

  Name:   Christopher J. Nuxoll   Title:   Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to First A&R Cash Management Agreement]



--------------------------------------------------------------------------------

MANAGER: SPECTRASITE COMMUNICATIONS, LLC By: SPECTRASITE, LLC, its sole manager
By: American Tower Corporation, its sole manager By:  

/s/ Michael John McCormack

 

Michael John McCormack

Senior Vice President and Assistant Secretary

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to First A&R Cash Management Agreement]



--------------------------------------------------------------------------------

AGENT: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Jose A. Galarza

  Name:   Jose A. Galarza   Title:   Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to First A&R Cash Management Agreement]



--------------------------------------------------------------------------------

SERVICER: MIDLAND LOAN SERVICES, a Division of PNC Bank, National Association
By:  

/s/ Lawrence D. Ashley

  Name:   Lawrence D. Ashley   Title:   Senior Vice President

[Signature Page to First A&R Cash Management Agreement]